994 F.2d 842
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Richard ELLIS, Ronnie Lee Conn, Ronald R. Bolanos, ChristineBolanos, Alvin Kirksey, Rosemary Kirksey, Appellants,v.John ASHCROFT, Dick Moore, George Lombardi, Dale Riley, BillArmontrout, Michael Groose, Steven D. Long, Appellees.
No. 92-2875.
United States Court of Appeals,Eighth Circuit.
Submitted:  June 4, 1993.Filed:  June 9, 1993.

Before McMILLIAN, WOLLMAN, and LOKEN, Circuit Judges.
PER CURIAM.


1
Plaintiffs Richard Ellis, Ronnie Conn, Ronald Bolanos, and Alvin Kirksey-Bey, inmates at Jefferson City Correctional Center (JCCC), and Christine Bolanos and Rosemary Kirksey-Bey, non-incarcerated spouses, commenced this 42 U.S.C. § 1983 action alleging that defendant prison officials violated plaintiffs' First Amendment, due process, and equal protection rights by denying them conjugal visits while permitting homosexual inmates to engage in sexual relations within the prison.  The district court,1 adopting the report and recommendations of the magistrate judge,2 granted summary judgment dismissing plaintiffs' claims, and they appeal.  Having carefully considered the record, and having reviewed the grant of summary judgment de novo, see Williams v. State Farm Mut. Auto.  Ins. Co., No. 92-2334, slip op. at 4 (8th Cir.  May 3, 1993), we conclude that the district court correctly determined that defendants are entitled to judgment as a matter of law.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The HONORABLE SCOTT O. WRIGHT, Senior United States District Judge for the Western District of Missouri


2
 The HONORABLE WILLIAM A. KNOX, United States Magistrate Judge for the Western District of Missouri